Exhibit 10.5

 



LINE OF CREDIT AGREEMENT

 

$150,000

 

Dated: December 8, 2013

 

FOR VALUE RECEIVED, Mullen Motor Company, a California corporation with an
address at 300 and 308 East Second Avenue, La Habra, California 90631 (referred
to herein as "Debtor"), hereby irrevocably promises and agrees to pay to the
order of Primco Management Inc., a Delaware corporation with an address at 1875
Century Park East 6th Floor, Suite 73, Century City, CA 90067 ("Creditor"), or
at such other place as set forth herein or as designated in writing by the
Holder (as defined below) hereof, in lawful money of the United States of
America, the principal sum of up to one hundred and fifty thousand dollars
($150,000), together with interest thereon (if any) and other fees in connection
therewith, all in accordance with the terms and conditions set forth below.

 

1.        There will be no interest on the unpaid principal balance up until
December 31, 2014. Starting January 1, 2015, the principle balance on this line
of credit will accrue interest at 4% per annum. The line of credit shall be due
on or before December 31, 2015.

 

2.        Creditor may not sell, assign, transfer, pledge or hypothecate this
Line of credit and any or all of its rights and remedies hereunder at any time,
without notice to Creditor.

 

3.        Debtor may prepay any amount due hereunder, in whole or in part, at
any time without penalty or premium for such early payment. Debtor shall also be
entitled to offset against this Line of credit any amount owed by Creditor to
Debtor, including without limitation any losses or expenses actually incurred by
Debtor as a result of a breach by Creditor of any of its obligations between
Debtor and Creditor.

 

4.        If (a) any payment or delivery required by this Line of credit is not
made when due hereunder, or any obligation or covenant undertaken by Debtor
hereunder is not performed or observed as and when required hereby, (b) Debtor
defaults in the performance of any obligation evidenced by this Line of credit,
(c) any representation or warranty made by Debtor in this Line of credit or any
other instrument, agreement or document delivered by Debtor or any other party
for Debtor's benefit in connection herewith proves to have been materially false
or inaccurate when made, (d) any event of default occurs under any instrument
securing the obligations evidenced by this Line of credit, or (e) Debtor files
an assignment for the benefit of creditors or for relief under any provisions of
the Bankruptcy Code, or suffers an involuntary petition in bankruptcy or
receivership to be filed and not vacated within 30 days, then the Holder may at
its sole option consider the entire unpaid principal balance and accrued but
unpaid interest hereunder at once become due and payable without notice (time
being the essence hereof). The exercise or failure to exercise such remedy shall
not constitute a waiver of the right to exercise such remedy or preclude the
exercise of any other remedy in the event of any subsequent default, event or
circumstance that gives rise to such right of acceleration.

 

5.        In the event that any payment under this Line of credit is not made at
the time and in the manner required (whether before or after maturity), Debtor
agrees to pay any and all costs and expenses (regardless of the particular
nature thereof and whether incurred before or after the initiation of suit or
before or after judgment) which may be incurred by Holder in connection with the
enforcement of any of its rights under this Line of credit, including, but not
limited to, attorneys' fees and all costs and expenses of collection.

 

6.        Debtor, on behalf of itself and all sureties, guarantors, and
endorsers hereof, if any, hereby waives presentment for payment, demand, and
notice of dishonor and nonpayment of this Line of credit, and consents to any
and all extensions of time, renewals, waivers, or modifications that may be
granted by Holder with respect to the payment or other provisions of this Line
of credit, and to the release of any security, or any part thereof, with or
without substitution.

 

7.        The failure of Holder in any one or more instances to insist upon
strict performance of any of the terms and provisions of this Line of credit, or
to exercise any option conferred herein shall not be construed as a waiver or
relinquishment, to any extent, of the right to assert or rely upon any such
terms, provisions or options on any future occasion.

 

 

 

  

8.        This Line of credit is delivered in the State of California and shall
be governed by and construed in accordance with the laws of said state, without
giving effect to any conflict of laws provisions. This Line of credit shall bind
the successors and assigns of Debtor and shall inure to benefit of the
successors and assigns of Creditor.

 

9.        This Line of credit constitutes the entire understanding and agreement
between the parties with regard to the subject matters hereof and thereof, and
supersedes and replaces any prior understanding or agreement, oral or written,
relating to such subject matters.

 

IN WITNESS WHEREOF, Debtor has executed this Line of credit on or as of the day
and year first above written.

 

  Primco Management, Inc. (Creditor)       Name: David Michery   Signature: /s/
David Michery   Date: 12-8-13         Mullen Motor Company (Debtor)        
Name: David Michery   Signature: /s/ David Michery   Date: 12-8-13

 

 

 



 

